Case 2:19-cv-00864-SPC-MRM Document 38 Filed 03/10/20 Page 1 of 2 PageID 256



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   AT FORT MYERS

       ZSR Patlayici Sanayi A.S.,              )
                                               )
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     )   Civil Action No. 2:19-CV-00864-SPC-MRM
                                               )
       Matthew Sarac,                          )
       Sarac Distributors LLC, and             )
       Yavex LLC,                              )   JURY DEMAND
                                               )
                                               )
               Defendants.                     )
                                               )

                            NOTICE OF SELECTION OF MEDIATOR

       Pursuant to the Court’s February 25, 2020 Order (Dkt. 33), the parties have selected

Christopher L. Griffin of Griffin Mediation LLC for the mediation of this case. Mr. Griffin is

listed on this Court’s roster of certified mediators.


Dated: March 10, 2020

                                       Respectfully submitted,


                                       By:    /s/ Matthew W. Olinzock
                                       Mehmet Baysan (NY 4922159 – pro hac vice)
                                       Matthew W. Olinzock (NY 4926846 – pro hac vice)
                                       BREEDING HENRY BAYSAN PC
                                       7 World Trade Center
                                       250 Greenwich Street, 46th Floor
                                       New York, NY 1006
                                       Tel: 212-235-1127
                                       Fax: 865-670-8536
                                       mbaysan@bhblegal.com
                                       molinzock@bhblegal.com
Case 2:19-cv-00864-SPC-MRM Document 38 Filed 03/10/20 Page 2 of 2 PageID 257



                                   Ludmila Khomiak (FL 91757)
                                   THE CASAS LAW FIRM, PC
                                   Brickell Bayview Center
                                   80 S.W. 8th Street, Suite 2000
                                   Miami, FL 33130
                                   Tel: 855-267-4457
                                   mila@casaslawfirm.com

                                   Counsel for Plaintiff


                                   By:     /s/ Ryan L. Erdreich (with permission)
                                   Ryan L. Erdreich, Esq. (FL 65712)
                                   PISCIOTTI MALSCH
                                   30 Columbia Turnpike, Suite 205
                                   Florham Park, New Jersey 07932
                                   Telephone: 973-245-8100
                                   Facsimile: 973-245-8101
                                   rerdreich@pmlegalfinn.com

                                   Counsel for Defendants



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 10th day of March 2020, I electronically filed the
foregoing with the Clerk of Court using CM/ECF system, which automatically sends an
electronic notification to all counsel of record and other CM/ECF participants.


                                                  By:      /s/ Matthew W. Olinzock




                                         Page 2 of 2
